DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for providing remote rehabilitation training. The limitation of receiving, by a server, a connection request from a user terminal and a therapist terminal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a server” language, “receiving” in the context of this claim encompasses a person receiving a request from a user and a therapist to introduce both for therapy. Similarly, the limitations of: receiving and transmitting 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0088152 A1 to Adamovich et al. (hereinafter “Adamovich”) in view of US Publication No. 2017/0157512 A1 to Long et al. (hereinafter “Long”).

Concerning claim 1, Adamovich discloses a method for providing remote rehabilitation training (Abstract), the method comprising: 

receiving, by the server, first image data, about an appearance where a user performs rehabilitation training using a rehabilitation training device, in real time from the user terminal (paragraphs [0025]-[0030] – user rehabilitation image data may be received when user is interacting with the system); 
receiving, by the server, second image data, provided to the user who is performing the rehabilitation training, in real time from a rehabilitation training display device (paragraphs [0025]-[0036] – user rehabilitation may include images showing a game with an avatar representing the user); and 
transmitting, by the server, the received first image data to the therapist terminal in real time, wherein the rehabilitation training display device is connected with the rehabilitation training device in a wireless or wired manner and provides the image data about rehabilitation training using the rehabilitation training device to the user (paragraphs [0025]-[0036], [0051] – therapist may receive image data of the user interacting with the game).
Adamovich discloses showing the therapist image data of the user interacting with the rehabilitation system, however, lacks specifically disclosing, however, Long discloses transmitting, by the server, the received first image data and the received second image data to the second terminal in real time and provides the second image data which is a screen about gaming using the input device to the user (paragraph [0005] – game action is shown with both a birds-eye view and a picture-in-picture 

Concerning claim 2, Adamovich discloses wherein the first image data is provided to a first layer in a therapist terminal screen and the second image data is provided to a second layer in the therapist terminal screen, depending on a request of a therapist for the provision of the first image data and the second image data transmitted to the therapist terminal by the server (paragraphs [0025]-[0036], [0051] – therapist may access multiple screens on demand based on requested information).

Concerning claim 3, Adamovich discloses wherein the therapist terminal screen further includes a third layer depending on a request of the therapist, and wherein the third layer provides text data or image data input from the therapist or provides text data or image data transmitted and received between the therapist and the user (paragraphs [0025]-[0036], [0051] – text/image data may be provided to therapist).

Concerning claim 4, Adamovich discloses wherein the receiving of the connection request includes: receiving, by the server, user account information input to the user terminal and therapist account information input to the therapist terminal; and 

Concerning claim 5, Adamovich discloses wherein the discovering of the rehabilitation training display device includes: discovering a rehabilitation training display device to which the same account information as the user account information input to the user terminal is input (paragraphs [0025]-[0036], [0051] – therapist views user interacting with device).

Concerning claim 6, Adamovich discloses further comprising: matching, by the server, identification values of one or more rehabilitation training display devices to specific user account information, wherein the identification value is differently assigned for each specific rehabilitation training display device, and wherein the discovering of the rehabilitation training display device includes: discovering a rehabilitation training display device of an identification value matched to the user account information input to the user terminal (paragraphs [0025]-[0036], [0051] – therapist views user interacting with device).

Concerning claim 7, Adamovich discloses further comprising: receiving, by the server, user training change information from the therapist terminal, wherein the user training change 

Concerning claim 8, Adamovich discloses further comprising: changing, by the server, training settings of the user, stored in user account information, based on the training change information received from the therapist terminal (paragraphs [0025]-[0036], [0051] – therapist may alter training). 

Concerning claims 9 and 10, see the rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715